Citation Nr: 9918707	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-49 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether an initial evaluation in excess of 10 percent 
disabling for chronic ligamentous strain of the right knee is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from November 1976 to May 
1983.  The period of service for which the veteran is 
eligible for VA benefits, November 1976 to November 1979, was 
discussed in the Board of Veteran's Appeals (Board) remand of 
February 1998 and is incorporated herein by reference.  This 
appeal arises from a January 1994 rating decision of the 
Buffalo, New York, Regional Office (RO), which granted 
service connection for the veteran's chronic ligamentous 
strain of the right knee and assigned a 10 percent disability 
evaluation.  The veteran appealed this disability evaluation.

In January 1997, the Board remanded this case for evidentiary 
development and to comply with a precedent decision of the U. 
S. Court of Appeals for Veterans Claims (Court)(formerly 
known as the U. S. Court of Veterans Appeals).  The case was 
again remanded by the Board in February 1998 in order to 
provide the veteran with the needed VA examination and to 
gather additional medical evidence.  The veteran failed to 
appear for his scheduled examinations.  It has now returned 
for final appellate consideration.


FINDINGS OF FACT

1.  The veteran failed to report for examination on multiple 
occasions after adequate notification was provided 

2.  From November 26, 1991, to the present time, the 
veteran's chronic ligamentous strain of the right knee was 
characterized by mild laxity, limitation of flexion due to 
pain reported to be no less than 60 degrees, and no evidence 
of degenerative changes.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for chronic ligamentous strain of the right knee is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a), 7104(c) (West 
1991); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.14, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

A review of the veteran's service medical records indicates 
that he first made complaints of a right knee disorder in 
November 1976.  The assessment was chondromalacia patella.  
In October 1978, the veteran claimed that he had fallen down 
a ladder onboard a U. S. Navy ship and sustained a left foot 
trauma.  The veteran completed a medical history in April 
1980 in which he reported a knee injury onboard a ship two 
years before.  He alleged that his right knee had some 
instability.  On examination of the same date, the veteran's 
lower extremities were found to be abnormal on clinical 
evaluation with no effusion, tenderness, or evidence of 
instability reported.  In January and March 1982, the veteran 
complained of right knee pain and mild chondromalacia was 
noted.  On his military discharge examination in March 1982, 
his lower extremities were again normal.  

The veteran filed a claim for service connection for a right 
knee disability in November 1991.  The veteran claimed that 
while repairing steam pipes on a ship, he fell down a ladder 
and landed on his knees.  He alleged that a military 
healthcare professional had told him that he had crushed the 
"white stuff" between his knees and diagnosed 
"Condallmullasha."  The veteran complained of frequent pain 
in his knees on activity.  He asserted that he felt pressure 
on his kneecaps when squatting, and pain after walking 
several blocks or standing for approximately two hours.  

A VA orthopedic examination was provided to the veteran in 
July 1993.  He complained of pain on either side of his right 
knee on the anterior aspect.  The veteran claimed that he 
could no longer run or jump like he had in the past and that 
he had trouble bending.  He reported that his knee pain 
affected him mostly at night.  By way of history, the veteran 
reported that at the time of his separation from the military 
he did not have any symptoms referenced to his right knee.  
He further reported that about three years earlier he began 
to have right knee pain.  On examination, the veteran walked 
with a slight limp favoring his right lower extremity.  It 
was determined that the veteran could only squat 50 percent 
of the normal range due to limited mobility of the right 
knee.  There was no swelling or sensory disturbance in the 
right knee.  The veteran had a good quality of circulation in 
his lower extremities.  Flexion in the right knee was found 
to be limited to 50 percent of the normal range with a 10 to 
15 percent reduction in the strength of extension.  There was 
no undue mobility of the patella.  

An addendum was prepared for the above examination in October 
1993.  It was noted that right knee X-rays had been found to 
be within normal limits.  The examiner again noted that no 
undue laxity, tenderness, or effusion was found in the right 
knee.  No crepitus was detected.  The impression was chronic 
ligamentous strain of the right knee. 

By rating decision of January 1994, the RO granted service 
connection for the veteran's chronic ligamentous strain of 
the right knee.  This disorder was evaluated under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 5260 as 10 percent disabling and was 
made effective from November 26, 1991, the date of the 
veteran's claim.  A notice of disagreement was filed with 
this decision in March 1994.  In a written statement received 
in August 1994, the veteran argued that the RO had not 
considered his limited ability to stand for long periods due 
to pain or increased pain during weather changes.

In his substantive appeal (VA Form 9) of December 1994, the 
veteran again complained of increased right knee pain during 
certain weather conditions.  He also claimed that he 
experienced instability in his right knee when running or 
jumping.  The veteran alleged that when his right knee would 
go out, it would hurt "like hell" and he could not use it 
again for a few days.

The Board remanded this case in January 1997.  In the remand, 
the RO was requested to obtain additional medical evidence to 
include a VA orthopedic examination that evaluated loss of 
motion in the right knee due to pain, fatigue, or repetitive 
use.  By letter of February 1997, the RO contacted the 
veteran and requested that he identify the healthcare 
professionals that that had treated his right knee disorder.  

VA medical records dated from July 1993 to March 1997 were 
associated with the claims file in March 1997.  In July 1996, 
the veteran complained of episodic right knee pain that was 
worse when he ran.  He denied any swelling or locking in the 
joint.  On examination, there was no swelling or effusion and 
the joint's range of motion was normal.  There was mild 
laxity in the right fibular collateral ligament and 
hypermobility in the right patella.  It was noted that 
movement of the right patella elicited discomfort.  The 
assessment was right knee ligamentous laxity with hypermobile 
patella/fibular collateral ligament.  In March 1997, the 
veteran complained of chronic right knee pain that was 
exacerbated by exercise.  On examination, the right knee 
appeared normal with no effusion or arthritis.  Range of 
motion in the right knee was limited to 90 degrees due to 
pain with normal extension.  There was no crepitus or joint 
instability.  The tibial collateral ligament and fibular 
collateral ligament were both intact, however, both ligaments 
evidenced laxity on movement.  The patellar tendon was intact 
and without laxity or pain on movement.  In addition, the 
examiner noted the following finding: "Some laxity to AP 
movement of tibisa Quadriceps tendon intact and without 
laxity or pain on movement."  The assessment was subjective 
complaints of persistent and worsening pain with objective 
findings of laxity of the ligaments.  

The veteran was given another VA orthopedic examination in 
June 1997.  The veteran reported that his knee pain developed 
mainly over the last four to five years and that it had 
gotten worse.  It was noted by the examiner that he had 
reviewed the veteran's claims file.  The veteran reported 
that he had received treatment of this right knee disorder at 
a U. S. Air Force Base and from a private physician.  He 
claimed that he had been told he might need surgery on his 
knee.  The veteran complained of constant right knee pain 
that worsened with activity such as running or squatting.  He 
alleged that his right knee would occasionally swell.  The 
veteran asserted that he had an exacerbation of his right 
knee disorder up to twice a month.  During these 
exacerbations, the veteran claimed that two to three days 
bed-rest was required and that he could not do anything, 
including his work, during this period.  

On examination, there was no evidence of atrophy, 
fasciculations, swelling, redness, or increased warmth.  
Active range of motion in the right knee was from negative 5 
degrees to 80 degrees.  The veteran had full strength and his 
sensation was grossly intact.  There seemed to be some 
increased mobility of the patella laterally which caused some 
discomfort to the veteran.  Mild laxity was found on the 
right hand side during anterior drawer sign and to varus 
testing.  There was no pain elicited during McMurray's 
compression testing.  The veteran was able to sit and stand 
easily and could heel and toe walk without problems.  
However, the veteran could not squat without discomfort and 
displayed a great deal of pain with palpation over the joint 
line.  The examiner opined that during flare-ups the veteran 
would have decreased range of motion in the right knee, but 
this decreased motion could only be quantified if the veteran 
was examined during an actual flare-up of symptoms.  A 
radiological examination of the right knee was negative.  The 
examiner noted that it appeared that the veteran had 
hypermobile patella with mild laxity of the lateral 
collateral ligaments, however, it was opined that a final 
diagnosis could not be given without a magnetic resonance 
(MRI) scan of the right knee.  

The above requested MRI was scheduled for late August 1997 at 
the Syracuse, New York, VA Medical Center, but it was 
reported that the veteran had failed to report.  A VA Medical 
Center scheduling log noted that the veteran had been 
contacted by telephone in early August 1997 and informed of 
his scheduled MRI.

A supplemental statement of the case (SSOC) was issued to the 
veteran in October 1997.  He was informed that his claim for 
an increased evaluation in his right knee disorder had been 
denied.  The RO determined that the current symptomatology of 
the right knee did not meet the schedular criteria for an 
evaluation in excess of 10 percent disabling.

In an October 1997 statement, the veteran indicated that he 
had gone to the Rome, New York, VA Medical Center for an MRI 
in August 1997 at the scheduled time, but was advised by this 
VA Medical Center's staff that he did not have an appointment 
scheduled at that facility.  However, there is no evidence in 
the claims file that such a visit occurred.  A computer 
generated form dated in January 1998 indicates that the 
veteran failed to report for another MRI scheduled in 
December 1997.

In a written brief submitted directly to the Board in 
February 1998, the veteran's representative maintained that a 
remand was warranted on the basis that there is no evidence 
that veteran was actually informed of the December 1997 MRI 
appointment.  It was specifically cited by the representative 
that under the provisions of 38 C.F.R. § 3.655 when a 
claimant fails to report for a scheduled VA examination or 
reexamination without showing good cause, and the claim is 
for an increased evaluation, the claim will be denied.  The 
representative argued that this provision could not be 
adversely used against the veteran's claim.  

This case was again remanded by the Board in February 1998.  
The RO was requested to conduct further medical development 
to include an MRI of the veteran's right knee.  The Board 
specifically warned the veteran that his failure to report 
for a scheduled MRI could result in the denial of his claim.  
By letter of April 1998, the RO requested that the veteran 
identify the healthcare providers that had treated his right 
knee.

VA medical records dated from March to August 1997 were 
incorporated into the claims file in April 1998.  These 
records contained duplicates of previously considered 
evidence.  In addition, an outpatient examination of August 
1997 noted the veteran's continued complaints of right knee 
pain.  On examination, the right knee appeared normal with no 
effusion or arthritis.  Range of motion studies indicated 
that flexion was limited to 100 degrees due to pain with 
normal extension to zero degrees.  It was noted by the 
examiner that normal knee flexion was to 135 degrees.  There 
was no crepitus or joint instability and patella mobility was 
normal.  The tibial collateral ligament, fibular collateral 
ligament, quadriceps tendon, and patellar tendon were all 
intact and without laxity or pain on movement.  The 
assessment was a stable right knee with questionable meniscus 
tear.

A VA nurse's notation of early August 1998 noted that the 
veteran had failed to report for a scheduled MRI.  In 
November 1998, the RO confirmed that the VA Medical Center 
had used the veteran's last known address for notification of 
this scheduled examination.  A SSOC was issued to the veteran 
in November 1998.  It was noted that the veteran had failed 
to report for an examination and evidence from this 
examination which might have been material to the outcome of 
the case could not be considered.  The RO again determined 
that the preponderance of the evidence did not warrant an 
evaluation in excess of 10 percent.  


II.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected right knee disorder is worse than 
originally evaluated, and he has thus stated a well-grounded 
claim.  

Initially it is noted that the Court issued a decision 
recognizing a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  Id.  Since the veteran's notice 
of disagreement expressed dissatisfaction with the initial 
rating decision granting service connection for the right 
knee disability, the veteran's claim must be considered 
pursuant to the provisions of Fenderson.  The issue on appeal 
has been recharacterized accordingly.

From a review of the record, including the statement of the 
case (SOC) and SSOC's, it is revealed that the RO's 
evaluations have been conducted at intervals and, in effect, 
have considered staged evaluations.  Therefore, the 
undersigned finds that the veteran has not been prejudiced by 
the phrasing of the issue on the SOC and SSOC's on the 
grounds that the staged evaluations have been accomplished 
and that the veteran has been notified of these decisions and 
given the appropriate opportunity to respond.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) was not predicated on loss of range 
of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, the VA General Counsel (GC) 
concluded in a June 1997 opinion that a claimant who had 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and that evaluation of 
knee dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the GC noted that 
even if the claimant technically has full range of motion but 
motion is inhibited by pain, a compensable rating for 
arthritis under DC 5003 and section 4.59 would be available. 
VAOPGCPREC 9-98, August 14, 1998.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic Code 5003.

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, will 
be rated as 30 percent disabling.  38 C.F.R. Part 4, Code 
5256 (1998).  Other impairment of the knee, to include 
recurrent subluxation or lateral instability, will be 
evaluated as 30 percent disabling if severe in nature, 20 
percent disabling if moderate in nature, or 10 percent 
disabling if slight in nature.  38 C.F.R. Part 4, Code 5257 
(1998).

If a semilunar cartilage of knee is dislocated with frequent 
episodes of "locking," pain, and effusion into the joint; 
then it is to be rated as 20 percent disabling.  38 C.F.R. 
Part 4, Code 5258 (1998).  If a semilunar cartilage of the 
knee has been removed and is symptomatic, then it is to be 
rated as 10 percent disabling.  38 C.F.R. Part 4, Code 5259 
(1998).

Limitation in flexion of a leg is to be evaluated as 20 
percent disabling if limited to 30 degrees, 10 percent 
disabling if limited to 45 degrees, and noncompensable if 
limited to 60 degrees.  38 C.F.R. Part 4, Code 5260 (1998).  
Limitation of extension of the leg is to be rated as 20 
percent disabling if limited to 15 degrees, 10 percent 
disabling if limited to 10 degrees, and noncompensable if 
limited to 5 degrees.  38 C.F.R. Part 4, Code 5261 (1998).  
Normal range of motion in the knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(1998).

According to regulation, when an examination or reexamination 
is required to establish entitlement to a benefit and the 
veteran fails to report for this examination without a 
showing of good cause, then an original compensation claim 
will be rated based on the evidence of record.  If the claim 
is any other original claim, a reopened claim for a benefit 
previously disallowed, or a claim for an increased 
evaluation, then the claim will be denied.  38 C.F.R. 
§§ 3.655(a), (b) (1998).  


III.  Analysis.

Initially, the Board notes that it had informed the veteran 
of the provisions of 38 C.F.R. § 3.655 in its remand of 
January 1997 and the possibility of adverse action on his 
current claim if he failed to report for examination.  The 
evidence indicates that the veteran was twice informed, 
either by telephone or letter, of scheduled MRI's in August 
1997 and August 1998 and failed to report.  In the first 
instance, the veteran claimed that he had gone to the wrong 
VA Medical Center at the scheduled time.  In the latter 
circumstance, the veteran has failed to submit any reason for 
his absence.  Since the Board's remand in February 1998 the 
Court ruled in Fenderson, as noted above, that the veteran's 
disagreement with his initial rating action is not a claim 
for an increased evaluation, but in fact, is an original 
claim for the propriety of the initial evaluation.

In a nonprecendential memorandum decision, Flint v. West, No. 
97-85 (U. S. Vet. App. Apr. 22, 1999), a single judge held 
that it was error for the Board to deny a claim on the 
propriety of the initial evaluation of a service-connected 
disorder under 38 C.F.R. § 3.655 without first considering 
the evidence regarding the veteran's degree of disability.  
Based on the fact that the current claim is one contesting 
the propriety of the RO's initial evaluation of the veteran's 
right knee disorder and the holdings of Fenderson and Flint, 
the undersigned finds that 38 C.F.R. § 3.655 requires that 
this case be resolved based on the evidence of record.

The veteran implied in November 1991 that a military 
physician had told him that he had sustained an injury to the 
cartilage of his right knee.  However, neither the service or 
the post-service medical records have reported such a finding 
or diagnosis.  Without objective evidence of such a 
disability, the evaluation of the veteran's right knee 
disability under Codes 5258 and 5259 is not authorized.  
There is no medical evidence or opinion of record that the 
veteran's right knee will become ankylosed in a fixed 
position.  The veteran alleged that during exacerbation of 
his right knee disorder he is forced to seek bed-rest for a 
few days.  However, this bed-rest appears to be the result of 
his pain and claimed swelling and he has never claimed that 
during these periods his right knee would become fixed in one 
position.  In fact, the veteran specifically denied any 
locking in his right knee on outpatient examination of July 
1996.  Without medical or lay evidence that the veteran's 
right knee will become fixed in one position during flare-
ups, an evaluation under Code 5256 is not warranted.

All radiological studies of the veteran's right knee in 
recent years have failed to find any degenerative changes or 
arthritis in this joint.  Under the GC opinions noted above, 
if a veteran does not have objective evidence of degenerative 
changes in his or her knee, then the evidence must show a 
compensable level of limitation of motion in the knee in 
order to receive a separate evaluation.  As there is no 
radiological evidence of arthritis in the right knee, 
evaluations under Code 5003 are not warranted and it must now 
be determined if the veteran has a compensable level of 
limitation of motion in this joint.

Concerning the veteran's limitation of motion in the right 
knee, he claimed that his motion is limited due to pain.  He 
indicated that during his twice a month exacerbation of this 
pain, he requires bed-rest lasting a few days.  The veteran 
alleged during these flare-ups he cannot use his right knee 
at all.  The objective medical evidence indicates that in 
July 1993, the veteran's right knee flexion was only half of 
normal.  By July 1996, right knee extension was found to be 
normal, however, in March 1997 and June 1997 flexion was 
respectively limited to 90 and 80 degrees.  The examiner of 
June 1997 acknowledged that range of motion in the knee would 
decrease during flare-ups, but could not quantify the amount.  
By August 1997, the veteran's right knee flexion was limited 
to 100 degrees.  All limitations in motion appear to be the 
result of pain.

The examiner's July 1993 finding that the veteran's right 
knee flexion was "half" of normal is found by the 
undersigned to be rather indeterminate since the examiner 
failed to provide the exact measurements of this limitation 
and what he or she considered a normal range.  However, the 
examiner of August 1997 opined that normal knee flexion was 
to 135 degrees and Plate II at 38 C.F.R. § 4.17a provides 
guidance that normal flexion is 140 degrees.  Half of these 
ranges would be approximately 62 degrees and 70 degrees, 
respectively.  Thus a review of the rating criteria for 
limitation of flexion at Code 5260 indicates that, even at 
its worst, the veteran's limited right knee flexion is 
noncompensable.  The other range of motion measurements of 
record indicates that the veteran is consistently limited in 
flexion to approximately 80 degrees with no limitation in 
extension.  While the veteran has claimed that his right knee 
pain is so severe as to incapacitate him for a few days each 
month, the preponderance of the objective evidence indicates 
that his right knee limitation of motion is considerably less 
on a consistent basis.  His periods of exacerbation appear to 
be infrequent.  The veteran has failed to present objective 
evidence that his current employment is adversely affected by 
his brief periods of exacerbation.  While the veteran has 
lost some time from his work due to his right knee 
disability, this type of interference on employment is 
contemplated in the diagnostic criteria as noted above.  
Therefore, based on the criteria found at Codes 5260 and 
5261, the preponderance of the evidence shows that the 
veteran's limitation of motion in his right knee has not 
currently reached the severity required for a compensable 
evaluation.  

Regarding the instability in the veteran's knee, he has 
claimed that this instability prevents him from doing 
strenuous activity like running or jumping.  He has also 
alleged that on occasion his right knee will go out and cause 
him a great deal of pain.  The objective medical evidence has 
reported inconsistent findings.  On examination in July 1993, 
there was no instability or laxity found in the right knee.  
In July 1996 and March 1997, outpatient records noted laxity 
in knee ligaments that was characterized respectively as 
"mild" and "some."  On examination in June 1997, mild 
laxity was again found in the right knee.  However, by August 
1997 there was no instability or laxity found in the right 
knee.  This objective evidence indicates that in recent years 
the instability in the veteran's right knee may have improved 
and, even at its worst, was only found to be mild in 
character.  Therefore, the preponderance of the evidence 
shows that the instability would correspond to no more than 
an evaluation of slight instability under Code 5257 at any 
time during the appeal period.  This degree of instability 
warrants no more than a 10 percent evaluation.

The Board acknowledges that the RO has evaluated the 
veteran's right knee disability as 10 percent disabling under 
Code 5260 (range of motion), but the objective evidence of 
record does not support a compensable evaluation under this 
Code.  Rather, the evidence warrants the initial rating of 10 
percent on the basis of the instability in the veteran's 
right knee.  Therefore, the Board finds that the 10 percent 
evaluation of the veteran's right knee disability is more 
appropriately assigned under Code 5257, for slight 
instability.  As the evidence of records does not reveal 
compensable limitation of motion in the right knee under the 
appropriate code and the veteran does not have arthritis, he 
is not entitled to separate evaluations under the above noted 
the GC opinions. 

Based on the above analysis, the Board finds that the 
preponderance of the evidence of record is against the 
veteran's claim that he is entitled to an initial evaluation 
for his right knee disability in excess of the currently 
assigned 10 percent rating.  As this evaluation is based on 
the veteran's right knee instability shown at its worst 
during the appeal period by objective evidence, the 
assignment of a higher initial evaluation at any time during 
the appeal period (staged ratings) is not warranted


ORDER

An initial evaluation in excess of 10 percent for chronic 
ligamentous strain of the right knee is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

